Citation Nr: 0430136	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  03 08 667A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESSES AT HEARINGS ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel




INTRODUCTION

The veteran had recognized service in the Philippine Army 
from November 1941 to September 1942 and from March 1945 to 
May 1946.  He was a prisoner of war (POW) from April 10, 
1942, to September 14, 1942.  The veteran died on March [redacted], 
1993.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 RO decision that denied the 
appellant's claim of service connection for the cause of the 
veteran's death. 


FINDINGS OF FACT

1.  The veteran died in March 1993.

2.  The veteran's death certificate shows that his immediate 
cause of death was a hemorrhage due to a cerebrovascular 
accident (CVA).

3.  During the veteran's life-time, malaria was his only 
service-connected  disability.

4.  The veteran's hemorrhage and CVA first manifested decades 
after his service discharge, and were not caused by any 
incident of service including his POW internment; and there 
is no evidence that his service-connected malaria caused or 
contributed to his death.




CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause death, and did not contribute substantially or 
materially to the cause of death.  38 U.S.C.A. § 1310, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159, 3.312 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran had recognized service from November 1941 to 
September 1942 and from March 1945, to May 1946.  He was a 
POW from April 10, 1942, to September 14, 1942.  

An April 1946 discharge examination shows that the veteran's 
neurological system was normal. 

A November 1989 prescription note shows that the veteran had 
right hemiplegia with evident edema of the right lower 
extremity and slurred speech.  The veteran indicated that his 
condition had started three months earlier. 

A March 1990 VA POW protocol examination report shows that 
the veteran was diagnosed as having, among other things, 
residuals of a CVA and hypertensive arteriosclerotic disease. 

By a May 1990 RO decision, service connection was granted for 
malaria.  

In a July 1990 statement, two individuals indicated that they 
were aware that the veteran had been a POW and had been sick 
with dysentery, beri-beri, and malaria.  

An October 1990 prescription note reflects that the veteran 
had right hemiplegia, and slurring of speech.  

Private medical records, dated in 1992, reflect that the 
veteran had essential hypertension. 

A death certificate on file reflects that the veteran died on 
March [redacted], 1993.  The immediate cause of death was a 
hemorrhage; and the underlying cause was a CVA. 

In her January 2001 claim for service connection for the 
cause of the veteran's death, the appellant related that the 
veteran was a POW beginning in April 1942 and ending August 
1942.  At the camp he suffered malaria, dysentery, cholera, 
body weakness, beri-beri, and swelling of the feet, hands and 
body.  It was noted that the veteran's cause of death was due 
to service.

In a June 2001 statement, a private physician indicated that 
the veteran had been a patient of his and that the veteran 
had a diagnosis of essential hypertension which led to his 
death by hemorrhage due to a CVA.

At a June 2002 RO hearing, the appellant testified that 
following the veteran's service he became sick with malaria; 
and that this malarial sickness represented the onset of his 
illness which culminated in his death.  

In a February 2003 statement, a rural health physician 
indicated that the veteran had been under his medical care 
since 1992, and had been diagnosed as having essential 
hypertension. 

In a February 2003 statement, two individuals indicated that 
they were aware that the veteran was a POW; it was indicated 
that following the veteran's POW release, he was treated for 
malaria, dysentery, beri-beri, cholera, swelling of the legs, 
and feet and body weakness.

At an October 2003 hearing at the RO before the undersigned 
Veterans Law Judge, the appellant testified that she knew the 
veteran since he was a soldier.  She related that he had a 
history of a stroke which dated back to 1993; it was 
indicated that this was his third stroke.   

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA are now 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  This law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits. 

First, VA has a duty to notify the claimant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  In February 2002, the RO denied 
the appellant's claim of service connection for the cause of 
the veteran's death.  The appellant was properly notified of 
the outcome as well as the reasoning behind the decision.  
The Board concludes that the discussion in the February 2002 
RO decision, the statement of the case (issued in March 
2003), and numerous letters over the years (including the 
April 2001 and August 2003 VCAA letters) informed the 
appellant of the information and evidence needed to 
substantiate her claim and complied with VA's notification 
requirements.  Specifically, the Board concludes that the RO 
decision, SOC, and various letters informed her of:  why the 
evidence on file was insufficient to grant service 
connection; what evidence the record revealed; what VA was 
doing to develop the claim; and what information and evidence 
was needed to substantiate her claim.  The April 2001 and 
August 2003 VCAA letters specifically informed her of what 
she should do in support of the claim, where to send the 
evidence, and what she should do if she had questions or 
needed assistance.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  She was for the most part informed to submit 
everything she had with regard to her claim of service 
connection for the cause of the veteran's death.  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004), the Court held, in part, that VCAA notice, as required 
by 38 U.S.C.A. § 5103, must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ 
or RO) decision on a claim for VA benefits.  In the instant 
case, the April 2001 VCAA letter was sent prior to the 
February 2002 RO decision and the August 2003 VCAA letter was 
issued following the February 2002 RO decision.  Regardless, 
no prejudice has occurred.  The Board finds that any defect 
with respect to the VCAA notice requirement in this case was 
harmless error.  Under the facts of this case, "the record 
has been fully developed," and "it is difficult to discern 
what additional guidance VA could have provided to the 
appellant regarding what further evidence [s]he should submit 
to substantiate h[][er] claim." Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Further, the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made  efforts to 
develop the record.  All relevant medical records are on 
file, including VA and private medical records.  The Board 
finds that the record contains sufficient evidence to make a 
decision on the claim.  VA has fulfilled its duty to assist 
with regard to the appellant's claim. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  As all notification has been 
given and all relevant available evidence has been obtained, 
the Board concludes that any deficiency in compliance with 
the VCAA would not prejudice the appellant and would be 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  VA has satisfied its duties to notify and to assist 
the appellant in this case. 

Service Connection Laws and Regulations

Service connection may be established for disability or 
injury incurred in or aggravated during active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131 38 C.F.R. § 
3.303.  Service connection for a brain hemorrhage may be 
granted if manifest to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b); see 
also Savage v. Gober, 10 Vet. App. 488 (1997).  Finally, 
service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

The first objective evidence of the veteran's hemorrhage and 
CVA is in the mid 1990s, nearly 50 years following his 
military discharge.  There is no evidence linking the 
veteran's causes of death to a disease or injury in service 
or to his POW internment.  Further, there is no evidence 
linking his service-connected malaria to his death. 

The Board has considered the appellant's numerous statements.  
On issues of medical fact (i.e. diagnosis or causation), her 
opinion is not competent.  The appellant is certainly 
competent to note certain symptoms; however, she is not 
competent to determine the etiology of his cause of death.  
The competent medical evidence on file is afforded more 
probative value.

Again, given the complete lack of any evidence of:  a 
hemorrhage or CVA that is contemporaneous with service or for 
decades after; the lack of a competent medical opinion 
linking the CVA and/or hemorrhage to service; and the lack of 
a competent medical opinion linking his service-connected 
malaria to his causes of death, the Board finds that the 
appellant's claim of service connection must be denied.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



